Title: From James Madison to the Committee of the 1776 Association of Charleston, South Carolina, 8 August 1817
From: Madison, James
To: Committee of the 1776 Association of Charleston


Letter not found. 8 August 1817, Montpelier. Offered for sale in Charles Hamilton Catalog No. 77 (2 May 1974), item 255, where it is described as a one-page letter thanking the committee for “an oration delivered by Mr. Elliott on the 4th of July last, which you transmitted by direction of ‘the ’76 Association’ … my thanks for the opportunity of perusing such a specimen of vigorous talents united with an ardent love of liberty.” The oration JM referred to was Benjamin Elliott, An Oration, Delivered in St. Philip’s Church, before the Inhabitants of Charleston, South-Carolina; on Friday, the Fourth of July, 1817 (Charleston, 1817; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols.; New York, 1958–66). 40743).
